I
              Case 1:18-cv-01703-MC         Document 7      Filed 10/18/18       Page 1 of 31

                                                        FILED'18 OCT 1814(11)_1snc-0Rr1

r
    Henry Shivley, in his private capacity
    Individual Freeman Sovereign
    National for the united States for the Americas
    Domicile: 419 Ash Street
    Chiloquin, Oregon 97624
    (541)783-2796
    (541) 783-2796 facsimile
    Email: ballonba@yahoo.com

    Respondent for,
    HENRY SHIVLEY



                                 UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                          MEDFORD DIVISION


    CHRISTOPHER SADOWSKI,                                       Case No. 1:18-cv-01703-MC

                             Plaintiff,

                   v.                                           THE RESPONSE


    HENRY SHIVLEY,

                            Response




            Response for the HENRY SHIVLEY for CHRISTOPHER SADOWSKI complaint
    against HENRY SHIVLEY.

         The Authority for The Writ for the Mandamus for the Response (see Definition 1)


           Authority 1.   I, Henry Shivley, in Henry Shivley' s private capacity, domicile (see

    definition 2) 419 Ash Street, Chiloquin, Oregon, the undersigned for The Writ for the Mandamus



    The Response                     Case Number: 1:18-cv-01703-MC                        Page 1 of31
           Case 1:18-cv-01703-MC          Document 7        Filed 10/18/18    Page 2 of 31




for the Response, state that I am the affiant for The Writ for the Mandamus for the Response, as

affirmed by the affiant.


        Authority 2.   Affiant states affiant is the living man, as affirmed by the affiant.


        Authority 3.   Affiant states affiant is the individual (see Definition 3) freeman (see

Definition 4) sovereign (see Definition 5) national (see Definition 6) for the Republic (see

Definition 7) for the united States for the Americas (See Definition 8), as affirmed by the affiant.


        Authority 4.   Affiant states affiant is the absolute (see Definition 9) possessive (see

Definition 10) for the Bill of the Rights (see Definition 11) for the Articles (see Definition 12) in

addition to, and the Amendment for the Constitution for the united States for the Americas,

ratified by the legislatures of the several states December 15, 1791, by the authority for the 5th

Article for the Constitution for the united States for the Americas, ratified by the legislatures of

the several states, June 21, 1788, as affirmed by the affiant.


        Authority 5.   Affiant states the Bill of the Rights, as ratified December 15, 1791,

consists of the ten Articles, as affirmed by the affiant.


        Authority 6.   Affiant states affiant is not the 14th Amendment (see Definition 13) subject

(see Definition 14) citizen (see Definition 15) for the United States Corporation, as affirmed by

the affiant.


        Authority 7.   Affiant states affiant is not the 14th Amendment subject citizen for the any

state for the United States Corporation, as affirmed by the affiant.




The Response                      Case Number: I: 18-cv-O 1703-MC                         Page 2 of31
          Case 1:18-cv-01703-MC           Document 7          Filed 10/18/18   Page 3 of 31




       Authority 8.    Affiant states affiant is not the HENRY SHIVLEY straw man (see

Definition 16) corporation (see Definition 17), the unlawfully created upon the affiant's birth,

August 7, 1961, as affirmed by the affiant.


       Authority 9.    Affiant states the Bill of the Rights is the absolute law for the several

states for the Republic for the united States for the Americas, as affirmed by the affiant.


       Authority 10. Affiant states affiant is the absolute authority (see Definition 18) for the

Bill of the Rights, as affirmed by the affiant.


        Authority 11. Affiant states the Bill of the Rights is the common law (see Definition 19)

for the Republic for the united States for the Americas, by the authority for the Article the 10 for

the Bill of the Rights, as affirmed by the affiant.


        Authority 12. Affiant states the Bill of the Rights, as defined, is the common law for the

Republic for the united States for the Americas, by the authority for the Article the 9 for the Bill

of the Rights, as defined, as affirmed by the affiant.


       The Statement for the Facts for The Writ for the Mandamus for the Response


        Statement 1.   Affiant states affiant is not for the naval forces or the militia when in

actual service in time of war or public danger, as affirmed by the affiant.


        Statement 2.    Affiant states affiant enjoys the absolute every protection for the common

law for the Bill of the Rights, as affirmed by the affiant.


        Statement 3.   Affiant states only through the establishment of the common law

jurisdiction (see Definition 20) by the common law court (see Definition 21) for the affiant is the




The Response                      Case Number: 1: 18-cv-01703-MC                         Page 3of31
                  Case 1:18-cv-01703-MC         Document 7       Filed 10/18/18    Page 4 of 31




     affiant compelled for the answer for the any complaint for the any civil action, as affirmed by the

     affiant.


                Statement 4.   Affi.ant states only through the establishment of the common law

     jurisdiction can the affiant be compelled for the answer for the complaint for the civil crime, as

     affirmed by the affiant.


                Statement 5.   Affi.ant states the judge for the common law jurisdiction for the common

     law courts, et.al., is the elected by the free individual American nationals for the jurisdiction for

     the common law court, as affirmed by the affiant.


                Statement 6.   Affi.ant states the officer (see Definition 22) for the common law

     jurisdiction for the common law courts, et.al., is the elected by the free individual American

     nationals for the jurisdiction for the common law court, as affirmed by the affiant.


                Statement 7.   Affi.ant states the officer for the common law jurisdiction for the common

     law courts, et.al., is sworn in for the common law jurisdiction for the common law courts, et.al.,

     as affirmed by the affiant.


                Statement 8.   Affi.ant states the officer for the common law jurisdiction for the common

     law courts, et.al., is for the service for the filings for the common law jurisdiction for the

     common law courts, et.al., as affirmed by the affiant.


                Statement 9.   Affi.ant states the officer for the common law jurisdiction for the common

     law courts, et.al., is for the enforcement for the orders for the common law jurisdiction for the

     common law courts, et.al., as affirmed by the affiant.

I
I
I
I
     The Response                        Case Number: 1:18-cv-01703-MC                         Page 4 of3 l

lI
i
          Case 1:18-cv-01703-MC           Document 7       Filed 10/18/18      Page 5 of 31




        Statement 10. Affiant states the common law court sets immobile (see Definition 23), as

affirmed by the affiant.


        Statement 11. Affiant states the only authority for the movement for the common law

court is the application for the jurisdiction for the Bill of the Rights by the individual free

sovereign American national in the individual free sovereign American national' s private

capacity, as affirmed by the affiant.


        Statement 12. Affiant states the year 1868, the 14th Amendment is unlawfully inserted

into the Constitution for the Republic for the united States for the Americas, as affirmed by the

Article the 9 for the Bill of the Rights, as affirmed by the affiant.


        Statement 13. Affiant states Article the 9 (see Definitions l l(a - e) for the Bill of the

Rights, as asserted, declares the insertion for the 14th Amendment is the act for insurrection, is

the act for treason, as affirmed by the affiant.


        Statement 14. Affiant states the insertion for the 14th Amendment into the Constitution

for the Republic for the united States for the Americas is the fraud (see Definition 24) used for

the platform for the continued fraud for the usurp (see Definition 25) for the Constitution for the

Republic for the united States for the Americas, as affirmed by the affiant.


        Statement 15. Affiant states the Constitution for the Republic for the united States for the

Americas is unlawfully removed, as affirmed by the affiant.


        Statement 16. Affiant states the Constitution for the Republic for the united States for the

Americas is unlawfully replaced by the corporate charter for the United States Corporation by




The Response                      Case Number: I: 18-cv-O 1703-MC                          Page 5 of3 l
          Case 1:18-cv-01703-MC             Document 7     Filed 10/18/18     Page 6 of 31




the Act of 1871, for the establishment for the District of the Columbia, recorded in the Library of

the Congress, as affirmed by the affiant.


       Statement 17. Affiant states the replacement for the American nationals' Constitution for

the Republic for the united States for the Americas is without the consent of the American

nationals for the Republic for united States for the Americas, as affirmed by the affiant.


       Statement 18. Affiant states the replacement for the American nationals' Constitution for

the Republic for the united States for the Americas is in the direct defiance for the authority for

the American nationals for the united States for the Americas, as affirmed by the affiant.


       Statement 19. Affiant states the replacement of the Republic for the united States for the

Americas by the United States Corporation is the violation for the Article the 9 for the Bill of the

Rights, as affirmed by affiant.


       Statement 20. Affiant states Article the 9 for the Bill of the Rights states, "The

enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage

others retained by the people", as affirmed by the affiant.


       Statement 21. Affiant states the Bill of the Rights is never altered by the Constitution for

the Republic for the united States for the Americas, as affirmed by Article the 9 for the Bill of

the Rights, as affirmed by the affiant.


       Statement 22. Affiant states Article the 10 for the Bill of the Rights states, "The powers

not delegated to the United States by the Constitution, nor prohibited by it to the States, are

reserved to the States respectively, or to the people", as affirmed by the affiant.




The Response                      Case Number: 1: 18-cv-O 1703-MC                        Page 6 of3 l
             Case 1:18-cv-01703-MC           Document 7       Filed 10/18/18     Page 7 of 31




           Statement 23. Affiant states the Bill of the Rights is never altered for the any of the states

as the alteration is prohibited by the Article the 10 for the Bill of the Rights, as affirmed by the

Article the 9 for the Bill of the Rights, as affirmed by the affiant.


           Statement 24. Affiant states the United States Corporation is the fraud, as affirmed by

the affiant.


           Statement 25. Affiant states the United States Corporation is the operating for the direct

defiance for the Bill of the Rights, as affirmed by the Article the 9 for the Bill of the Rights, as

affirmed by the affiant.


           Statement 26. Affiant states the United States Corporation is without the consent for the

American nationals for the Republic for the united States for the Americas, as affirmed by the

Article the 9 for the Bill of the Rights, as affirmed by the affiant.


           Statement 27. Affiant states the United States Corporation is the crime in progress, as

affirmed by the Article the 9 for the Bill of the Rights, as affirmed by the affiant.


           Statement 28. Affiant states the authority for the every commercial (see Definition 26)

contract (see Definition 27), the municipal, the county, the state, th~ federal, is the derived from

the Constitution for the Republic for the united States for the Americas, as affirmed by the

affiant.


           Statement 29. Affiant states the authority for the no contract for the violation for the

denial or disparagement of the any rights for the Bill of the Rights can exist, as affirmed by

Article the 9 for the Bill of the Rights, as affirmed by the affiant.




The Response                         Case Number: 1: 18-cv-O 1703-MC                        Page 7 of3 l
          Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18    Page 8 of 31




       Statement 30. Affiant states the UNITED STATES DISTRICT COURT DISTRICT OF

OREGON MEDFORD DIVISION for the Case Number 1: 18-cv-O 1703-MC is the creation for

the fraud United States Corporation, as affirmed by the affiant.


        Statement 31. Affiant states UNITED STATES DISTRICT COURT DISTRICT OF

OREGON MEDFORD DIVISION for the Case Number 1: 18-cv-O 1703-MC is the poisonous

fruit for the poisonous tree, as affirmed by the affiant.


        Statement 32. Affiant states the judges for the UNITED STATES DISTRICT COURT

DISTRICT OF OREGON MEDFORD DIVISION forthe Case Number 1:18-cv-01703-MC are

the appointed by the United States Corporation, as affirmed by the affiant.


        Statement 33. Affiant states the UNITED STATES DISTRICT COURT DISTRICT OF

OREGON MEDFORD DIVISION for the Case Number 1: 18-cv-O 1703-MC is exercising the

United States Corporation administrative admiralty jurisdiction, as affirmed by the affiant.


        Statement 34. Affiant states the UNITED STATES DISTRICT COURT DISTRICT OF

OREGON MEDFORD DIVISION is the no authority over the any American national for the

Republic for the united States for the Americas in the individual's private capacity, as affirmed

by Article the 9 for the Bill of the Rights, as affirmed by the affiant.


    The Charges for the Violations of the Bill of the Rights for Christopher Sadowski, in

Christopher Sadowski's private capacity, for The Writ for the Mandamus for the Response


        Charge 1.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, charges Christopher Sadowski, in Christopher Sadowski's private capacity, acting (see



The Response                      Case Number: 1:18-cv-01703-MC                           Page 8of31
           Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 9 of 31




Definition 28) in tandem (see Definition 29) and collusion (see Definition 30) with Mathew K.

Higbee, in Mathew K. Higbee' s private capacity, with treason (see Definition 31) and sedition

(see Definition 32) for the violation for the Bill of the Rights, as affirmed by the affiant.


        Charge 2.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, charges Christopher Sadowski, in Christopher Sadowski's private capacity, acting in

tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee' s private capacity, for the

fictitious (see Definition 33) creation, for the fictitious filing for the fictitious document, titled,

COMPLAINT FOR DAMAGES AND INJUNTIVE RELIEF DEMAND FOR JURY TRIAL for

the Case Number 1: 18-cv-O 1703-MC, for the unlawful attempted seizure of affiant' s private

property as the actors in an administrative (see Definition 34) admiralty (see Definition 35)

jurisdiction that is not the common law jurisdiction guaranteed the affiant by the Bill of the

Rights as the individual free sovereign American national, as affirmed by the affiant.


        Charge 3.       Affiant, in affiant' s capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

Rights, charges Christopher Sadowski, in Christopher Sadowski's private capacity, acting in

tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee's private capacity, with

violation (see Definition 36) for the Article the 1 for the Bill of the Rights for the denial of

affiant' s right to procedural due process in the common law jurisdiction for the common law

court, as affirmed by the affiant.


        Charge 4.       Affiant, in affiant' s capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant's authority for the Bill of the



The Response                         Case Number: 1:18-cv-01703-MC                           Page 9 of3 l
          Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 10 of 31




Rights, as defined, charges Christopher Sadowski, in Christopher Sadowski's private capacity,

acting in tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee's private capacity,

with the violation for the Article the 4 of the Bill of the Rights for affiant's right to the

procedural due process in the common law jurisdiction for the common law court, as affirmed by

the affiant.


        Charge 5.       Affiant, in affiant' s capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, charges Christopher Sadowski, in Christopher Sadowski's private capacity, acting in

tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee's private capacity, with

violation for the Article the 5 for the Bill of the Rights for the denial of affiant' s right to

procedural due process in the common law jurisdiction for the common law court, as affirmed by

the affiant.


        Charge 6.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, charges Christopher Sadowski, in Christopher Sadowski's private capacity, acting in

tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee's private capacity, with

violation for the Article the 6 for the Bill of the Rights for the denial of affiant' s right to

procedural due process in the common law jurisdiction for the common law court, as affirmed by

the affiant.


        Charge 7.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, as defined, charges Christopher Sadowski, in Christopher Sadowski's private capacity,



The Response                       Case Number: 1: 18-cv-O 1703-MC                         Page 10 of3 l
          Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 11 of 31




acting in tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee's private capacity,

with violation for the Article the 7 for the Bill of the Rights for the denial of affiant' s right to

procedural due process in the common law jurisdiction for the common law court, as affirmed by

the affiant.


        Charge 8.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, as defined, charges Christopher Sadowski, in Christopher Sadowski' s private capacity,

acting in tandem and collusion with Mathew K. Higbee, in Mathew K. Higbee's private capacity,

with violation for the Bill of the Rights, et.al., for the denial of affiant's right to procedural due

process in the common law jurisdiction for the common law court, as affirmed by the affiant.


        The Charges for the Violations of the Bill of the Rights for Mathew K. Higbee, in

Mathew K. Higbee's private capacity, for The Writ for the Mandamus for the Response


        Charge 1.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

Rights, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting in tandem

and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity, with

treason and sedition for the violation for the Bill of the Rights, as affirmed by the affiant.


        Charge 2.       Affiant, in affiant' s capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

Rights, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting in tandem

and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity, for the

fictitious creation, for the fictitious filing for the fictitious document, titled, COMPLAINT FOR


The Response                       Case Number: 1: 18-cv-01703-MC                          Page 11 of31
          Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 12 of 31




DAMAGES AND INJUNTIVE RELIEF DEMAND FOR JURY TRIAL for the Case Number

1: 18-cv-O 1703-MC, for the unlawful attempted seizure of affiant' s private property as the actors

in a administrative admiralty jurisdiction that is not the common law jurisdiction guaranteed the

affiant by the Bill of the Rights as the individual free sovereign American national, as affirmed

by the affiant.


        Charge 3.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

Rights, as defined, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting

in tandem and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity,

with violation for the Article the 1 for the Bill of the Rights for the denial of affiant' s right to

procedural due process in the common law jurisdiction for the common law court, as affirmed by

the affiant.


        Charge 4.       Affiant, in affiant's capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

Rights, as defined, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting

in tandem and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity,

with violation for the Article the 4 for the Bill of the Rights for the denial of affiant' s right to

procedural due process in the common law jurisdiction for the common law court, as affirmed by

the affiant.


        Charge 5.       Affiant, in affiant' s capacity as the free sovereign American national for

the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

Rights, as defined, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting



The Response                       Case Number: 1: 18-cv-O 1703-MC                         Page 12 of3 l
I              Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 13 of 31




     in tandem and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity,

     with violation for the Article the 5 for the Bill of the Rights for the denial of affiant' s right to

     procedural due process in the common law jurisdiction for the common law court, as affirmed by

     the affiant.


             Charge 6.       Affiant, in affiant's capacity as the free sovereign American national for

     the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

     Rights, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting in tandem

     and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity, with

     violation for the Article the 6 for the Bill of the Rights for the denial of affiant' s right to

     procedural due process in the common law jurisdiction for the common law court, as affirmed by

     the affiant.


             Charge 7.       Affiant, in affiant' s capacity as the free sovereign American national for

     the Republic for the united States for the Americas, by the affiant' s authority for the Bill of the

     Rights, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting in tandem

     and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity, with

     violation for the Article the 7 for the Bill of the Rights for the denial of affiant' s right to

     procedural due process in the common law jurisdiction for the common law court, as affirmed by

     the affiant.


             Charge 8.       Affiant, in affiant' s capacity as the free sovereign American national for

     the Republic for the united States for the Americas, by the affiant's authority for the Bill of the

     Rights, charges Matthew K. Higbee, in Mathew K. Higbee's private capacity, acting in tandem

     and collusion with Christopher Sadowski, in Christopher Sadowski's private capacity, with


I
II   The Response                       Case Number: 1:18-cv-01703-MC                            Page 13 of31
          Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 14 of 31




violation for the Bill of the Rights, et.al., for the denial of affiant's right to procedural due

process in the common law jurisdiction for the common law court, as affirmed by the affiant.


              The Conclusion for The Writ for the Mandamus for the Response


        Conclusion 1. Affiant, Henry Shivley, is the individual freeman sovereign national for

the Republic for the united States for the Americas, as affirmed by the affiant.


        Conclusion 2. Affiant is born, August 7, 1961, with the unalienable (see Definition 37)

rights that are the Bill of the Rights. The Bill of the Rights is the common law with ten Articles

containing (see Definition 38) the maximums (see Definition 39) and procedures (see Definition

40) for the litigation (see Definition 41) in the common law court. The common law is the

American nationals for the Republic for the united States for the Americas' law. The common

law is the superior (see Definition 42) law for the Republic for the united States for the

Americas, as affirmed by the affiant.


        Conclusion 3. The common law jury (see Definition 43) for the Republic for the united

States for the Americas is the ultimate decider for the facts for the common law jurisdiction, as

affirmed by the affiant.


        Conclusion 4. Affiant invokes affiant's every right for the Bill of the Rights at the every

instance as affirmed by the affiant.


        Conclusion 5. The insertion of the 14th Amendment into the Constitution for the

Republic for the united States for the Americas is the violation of the Article the 9 for the Bill of

the Rights, as affirmed by the Article the 9 for the Bill of the Rights, as affirmed by the affiant.




The Response                      Case Number: 1:18-cv-01703-MC                            Page 14 of31
            Case 1:18-cv-01703-MC          Document 7       Filed 10/18/18     Page 15 of 31




           Conclusion 6. The 14th Amendment declares the American nationals for the Republic for

the united States for the Americas to be subject to the corporate state governments, the corporate

federal government, as affirmed by the affiant.


           Conclusion 7. A subject has not the unalienable rights, as affirmed by the affiant.


           Conclusion 8. The subject is subject to the arbitrary will of another or others, as affirmed

by the affiant.


           Conclusion 9. The United States Corporation is the fraud, as affirmed by the affiant.


           Conclusion 10. The United States Corporation is the operating without the consent (see

Definition 44) of the American national for the Republic for the united States for the Americas,

as affirmed by the affiant.


           Conclusion 11. The 14th Amendment subject is not of the capacity to volunteer by the

free will for the anything, as affirmed by the affiant.


           Conclusion 12. The subject is the subject of the superior authority, as affirmed by the

affiant.


           Conclusion 13. The Article 9 for the Bill of the Rights is written in indisputable (see

Definition 45) fact. "The enumeration in the Constitution, of certain rights, shall not be

construed to deny or disparage others retained by the people.", as affirmed by the affiant.


           Conclusion 14. The enumeration in the Article the 9 for the Bill of the Rights is

addressing the authority within the Constitution for the Republic for the united States for the

Americas, as affirmed by the affiant.




The Response                        Case Number: 1: 18-cv-01703-MC                        Page 15of31
          Case 1:18-cv-01703-MC           Document 7       Filed 10/18/18       Page 16 of 31




       Conclusion 15. The Article the 9 for the Bill of the Rights declares no authority can be

created by the Constitution to disparage or deny the authorities by the Bill of the Rights which

are the other rights retained by the American nationals for the Republic for the united States for

the Americas, as affirmed by the affiant.


        Conclusion 16. The common law jurisdiction for the Bill of the Rights is the only

jurisdiction for the individual free sovereign American national for the Republic for the united

States for the Americas in the private capacity, as affirmed by the affiant.


        Conclusion 17. The common law jurisdiction for the Bill of the Rights is the self

government for the American nationals' contracts between one another need no United States

Corporation government stamp of approval, the United States Corporation government has no

authority in the common law, the United States Corporation government's authority is

administrative admiralty, created in the violation for the Article the 9 for the Bill of the Rights,

as affirmed by the affiant.


        Conclusion 18. The United States Corporation cannot remove the individual free

sovereign American national for the Republic for the united States for the Americas from the

superior common law jurisdiction to the inferior admiralty jurisdiction, created in the violation

for the Article the 9 for the Bill of the Rights, as affirmed by the affiant.


        Conclusion 19. The assertion that the United States Corporation can interpret, regulate,

or remove the common law is a fraud. The Article the 7 for the Bill of the Rights clearly states,

"In suits at common law where the value and controversy shall exceed $20, the right of trial by

the jury shall be preserved, and no fact tried by a jury shall be otherwise reexamined in any court

of the united States and according to the rules of the common law." Even in the Constitution for


The Response                      Case Number: 1: 18-cv-O 1703-MC                       Page 16 of3 l
         Case 1:18-cv-01703-MC            Document 7      Filed 10/18/18      Page 17 of 31




the united States for the Americas, the Supreme Court judges are selected by the government, not

elected from among the people, as is required in the common law. Neither the Supreme Court

for the United States Corporation nor the Supreme Court for the Republic for the united States

for the Americas is the common law court, as affirmed by the affiant.


       Conclusion 20. The true supreme court for the Republic for the united States for the

Americas has no authority to define or regulate the Bill of the Rights, as any such authority is

forbidden by the Article the 9 for the Bill of the Rights. Only the common law jury in the

common law court through the common law jurisdiction can define the Bill of the Rights for the

individual issue for the American nation for the Republic for the united States for the Americas

in the private capacity, as affirmed by the affiant.


        Conclusion 21. Since the illegal construction and enactment of the 14th Amendment, the

fictitious treasonous United States Corporation has seized power through illegal "emergency"

(see Definition 46) acts (see Definition 47) in direct violation for the Article the 9 for the Bill of

the Rights, as affirmed by the affiant.


        Conclusion 22. The Constitution for the Republic for the united States for the Americas,

having been subverted through corporate fraud, enforced by illegal armed corporate agents, is

breached through the subversion, as affirmed by the affiant.


       Conclusion 23. The Constitution for the Republic for the united States for the Americas is

breached beyond repair; hence (see Definition 48) the authority granted for the Constitution for

the Republic for the united States for the Americas reverts back to the individual states and to the

American nationals, as affirmed by the affiant.




The Response                      Case Number: 1:18-cv-01703-MC                          Page 17 of31
             Case 1:18-cv-01703-MC         Document 7      Filed 10/18/18     Page 18 of 31




           Conclusion 24. As the constitutions for the individual states have joined in the

usurpation by the United States Corporation in the violation for the Article the 9 for the Bill of

the Rights, the constitutions for the individual states are null and void, via the irreparable breach,

hence all the powers reverts back to the American national, as affirmed by the affiant.


           Conclusion 25. The Bill of the Rights belongs to the American nationals as individuals,

each American national is born with the Bill of the Rights, as a part of the American nationals'

beings, the Bill of the Rights is the American nationals' natural unalienable rights, the American

nationals' unalienable rights cannot be voted away, contracted away, legislated away, or given

away, as the Article the 9, the Article the 10 for the Bill of the Rights, affirms, as affirmed by the

affiant.


           Conclusion 26. The common law, representing the authority of the American nationals is

the supreme law over the land previously described as the Republic for the united States for the

Americas presently under occupation by United States Corporation usurpers, as affirmed by the

Article the 9 for the Bill of the Rights, as affirmed by the affiant.


           Conclusion 27. The common law courts are the guaranteed venue for the prosecution for

the individual superior jurisdiction for the American national by the Bill of the Rights, as

affirmed by the affiant.


           Conclusion 28. The American national is the sovereign for the land previously described

as the Republic for the united States for the Americas, as affirmed by the affiant.


           Conclusion 29. The American nationals are not the corporate property, as affirmed by

the affiant.




The Response                        Case Number: 1: 18-cv-O 1703-MC                      Page 18of31
             Case 1:18-cv-01703-MC         Document 7      Filed 10/18/18     Page 19 of 31




           Conclusion 30. The American nationals are not the property of the any individual or the

group of individuals, as affirmed by the affiant.


           Conclusion 31. Two hundred forty-three years ago, April 18, 1775, the American

nationals codified their absolute unalienable freedom and liberties in blood, as affirmed by the

affiant.


           Conclusion 32. The Bill of the Rights is ratified law that cannot be altered by any

authority, no such authority can exist, as affirmed by the Article the 9 for the Bill of the Rights,

as affirmed by the affiant.


           Conclusion 33. The United States Corporation, through the creation and enactment of

unlawful acts, declaring emergency authorities forbidden by the Article the 9 for the Bill of the

Rights, have removed the common law courts, as affirmed by the affiant.


           Conclusion 34. The United States Corporation cannot remove the common law

jurisdiction which resides in every American national, the affiant does not surrender affiant' s

superior jurisdiction over the land previously described as the Republic for the united States for

the Americas, as affirmed by the affiant.


           Conclusion 35. The affiant will not be enslaved by the United States Corporation, as

affirmed by the affiant.


           Conclusion 36. The United States Corporation will be removed; the lawful government

under the authority for the American nationals for the Republic for the united States for the

Americas will be restored, as affirmed by the affiant.




The Response                        Case Number: 1: 18-cv-O 1703-MC                     Page 19of31
I
              Case 1:18-cv-01703-MC            Document 7        Filed 10/18/18       Page 20 of 31




            Conclusion 37. All actors involved in the fraud for the attempt for the corporate

    enslavement for the affiant will be charged, tried, if found guilty, punished for high treason,

    sedition, and insurrection, as affirmed by the affiant.


            Conclusion 38. Affiant stands firm by the affiant's natural born jurisdiction and authority

    for the Bill of the Rights, as affirmed by the affiant.


            Conclusion 39. Affiant is a free American national, the no administrative admiralty

    jurisdiction can apply to affiant, as it is the violation of affiant' s superior authority, affiant' s

    superior will, and affiant's absolute right to the common law jurisdiction for the common law

    court, as affirmed by the affiant.


                      The Demand for The Writ for the Mandamus for the Response


            Demand 1.        By the affiant's natural born unalienable jurisdictional authority for the

    common law Bill of the Rights, in consideration for the unlawful removal of the common law

    courts, affiant does invoke affiant's personal superior authority as the individual free sovereign

    national for the Bill of the Rights, affiant commands Christopher Sadowski, in Christopher

    Sadowski' s private capacity to cease and desist in the conspiring and colluding to violate the

    common law rights of the all American nationals. The affiant further commands Christopher

    Sadowski, in Christopher Sadowski's private capacity never again to contact affiant unless

    through the common law court and informs Christopher Sadowski, in Christopher Sadowski's

    private capacity that should any such common law court come into existence, affiant will be

    filing the common law complaint for the civil crimes of sedition, fraud, and treason, as affirmed

    by the affiant.




    The Response                         Case Number: 1:18-cv-01703-MC                           Page 20 of31
            Case 1:18-cv-01703-MC        Document 7       Filed 10/18/18      Page 21 of 31




           Demand2.    By the affiant's natural born unalienable jurisdictional authority for the

common law Bill of the Rights, in consideration for the unlawful removal of the common law

courts, affiant does invoke affiant's personal superior authority as the individual free sovereign

national for the Bill of the Rights, affiant commands Mathew K. Higbee, in Mathew K. Higbee

private capacity to cease and desist in the conspiring and colluding to violate the common law

rights of the all American nationals. The affiant further commands Mathew K. Higbee, in

Mathew K. Higbee's private capacity never again to contact affiant unless through the common

law court and informs Mathew K. Higbee, in Mathew K. Higbee's private capacity that should

any such common law court come into existence, affiant will be filing the common law

complaint for the civil crimes of sedition, fraud, and treason, as affirmed by the affiant.


           Demand 3.   By the affiant's natural born unalienable jurisdictional authority for the

common law Bill of the Rights, in consideration for the unlawful removal of the common law

courts, affiant does invoke affiant's personal superior authority as the individual free sovereign

national for the Bill of the Rights, affiant demands the fictitious UNITED STATES DISTRICT

COURT DISTRICT OF OREGON MEDFORD DIVISION remove the fictitious case number

1:18-cv-01703-MC, Filed 09/25/18 from the UNITED STATES DISTRICT COURT DISTRICT

OF OREGON MEDFORD DIVISION' s fictitious docket. Affiant further demands the fictitious

UNITED STATES DISTRICT COURT DISTRICT OF OREGON MEDFORD DIVISION,

operating under the fraudulent United States Corporation for the fictitious administrative

admiralty jurisdiction send written notice to affiant that the fictitious case number 1: l 8-cv-

01703-MC, Filed 09/25/18 has been removed from the fictitious docket, as affirmed by the

affiant.




The Response                      Case Number: 1: 18-cv-01703-MC                         Page 21 of31
         Case 1:18-cv-01703-MC           Document 7      Filed 10/18/18     Page 22 of 31




The Definitions for The Writ for the Mandamus for the Response, see Definition l, for the

                                    Case No. 1:18-cv-01703-MC


       Definition 1.   The Writ for the Mandamus for the Response is defined: The Common

Law Writ (see Definition l(a)) for the Mandamus (see Definition l(b)) for the Response for

Christopher Sadowski, 96 9th Avenue, Hawthorne, New Jersey, in Christopher Sadowski's

private (See Definition l(c)) capacity (See Definition l(d)); Mathew K. Higbee, 1504

Brookhollow Drive, Suite 112, Santa Ana, California, in Mathew K. Higbee's private capacity;

for the UNITED STATES DISTRICT COURT DISTRICT OF OREGON MEDFORD

DIVISION for the COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF DEMAND

FOR JURY TRIAL for the Case Number 1: 18-cv-O 1703-MC, Filed 09/25/18


               Definition l(a).        Writ is defined: a written command or order issued under

               seal in the name of a sovereign. (Source: The Winston Dictionary)


               Definition l(b).        Mandamus is defined: a writ or document given out by a

               superior court directing the person, corporation, or inferior court addressed to

               perform some duty or act. (Source: The Winston Dictionary)


               Definition I (c).       Private is defined: concerning or belonging to, oneself,

               alone; personal; not public. (Source: The Winston Dictionary)


               Defintion l(d).         Capacity is defined: ability. (Source: The Winston

               Dictionary)


       Definition 2. Domicile is defined: a permanent place of abode; home; also to settle in a

fixed residence. (Source: The Winston Dictionary)



The Response                       Case Number: 1: 18-cv-01703-MC                     Page 22 of3 l
         Case 1:18-cv-01703-MC          Document 7       Filed 10/18/18      Page 23 of 31




       Definition 3. Individual is defined: pertaining to or characteristic of a single person.

(Source: The Winston Dictionary)


       Definition 4.   Freeman is defined: one who is free or at liberty, or who is not subject to

another. (Source: The Winston Dictionary)


       Definition 5.   Sovereign is defined: supreme in power; possessing absolute domain or

authority. (Source: The Winston Dictionary)


       Definition 6. National is defined: peculiar to, or characteristic of, a particular nation.

(Source: The Winston Dictionary)


       Definition 7. Republic is defined: a state or country in which the supreme power is held

by a certain portion of the people as a whole who elected their own representatives, officers

responsible directly to the people. (Source: The Winston Dictionary)


       Definition 8. united States of the Americas is defined: The members of the

Constitutional Convention signed the united States Constitution on September 17, 1787 in

Philadelphia, Pennsylvania. The Constitution was ratified and the new Federal government came

into existence in 1789. The Constitution established the united States government as it exists

today. (Source: Library of Congress)


       Definition 9.   Absolute is defined: free from limitation or restraint. (Source: The

Winston Dictionary)


       Definition 10. Possessive is defined: designated ownership. (Source: The Winston

Dictionary)




The Response                     Case Number: 1: 18-cv-01703-MC                        Page 23 of3 l
         Case 1:18-cv-01703-MC           Document 7        Filed 10/18/18      Page 24 of 31




       Definition 11. The Bill of the Rights is defined: for the Articles in addition to, and the

Amendment for the Constitution for the united States for the Americas, ratified by the

legislatures of the several states December 15, 1791, by the authority for the 5th Article for the

Constitution for the united States for the Americas, ratified by the legislatures of the several

states, June 21, 1788


Article I: Congress shall make no law respecting an establishment of religion, or prohibiting the

free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the

people peaceably to assemble, and to petition the government for a redress of grievances.


Article II: A well regulated militia, being necessary to the security of a free state, the right of the

people to keep and bear arms, shall not be infringed.


Article III: No soldier shall, in time of peace be quartered in any house, without the consent of

the owner, nor in time of war, but in a manner to be prescribed by law.


Article IV: The right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but

upon probable cause, supported by oath or affirmation, and particularly describing the place to be

searched, and the persons or things to be seized.


Article V: No person shall be held to answer for a capital, or otherwise infamous crime, unless

on a presentment or indictment of a grand jury, except in cases arising in the land or naval forces,

or in the militia, when in actual service in time of war or public danger; nor shall any person be

subject for the same offense to be twice put in jeopardy of life or limb; nor shall be compelled in

any criminal case to be a witness against himself, nor be deprived oflife, liberty, or property,




The Response                      Case Number: 1: 18-cv-O 1703-MC                        Page 24 of3 l
          Case 1:18-cv-01703-MC          Document 7       Filed 10/18/18      Page 25 of 31




without due process of law; nor shall private property be taken for public use, without just

compensation.


Article VI: In all criminal prosecutions, the accused shall enjoy the right to a speedy and public

trial, by an impartial jury of the state and district wherein the crime shall have been committed,

which district shall have been previously ascertained by law, and to be informed of the nature

and cause of the accusation; to be confronted with the witnesses against him; to have compulsory

process for obtaining witnesses in his favor, and to have the assistance of counsel for his defense.


Article VII: In suits at common law, where the value in controversy shall exceed twenty dollars,

the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise

reexamined in any court of the United States, than according to the rules of the common law.


Article VIII: Excessive bail shall not be required, nor excessive fines imposed, nor cruel and

unusual punishments inflicted.


Article IX: The enumeration (see Definition 1 l(a)) in the Constitution, of certain rights, shall not

be construed (see Definition 1 l(b)) to deny (see Definition 1 l(c)) or disparage (see Definition

11 (d)) others retained (see Definition 11 (e)) by the people.


Article X: The powers not delegated to the United States by the Constitution, nor prohibited by it

to the states, are reserved to the states respectively, or to the people. (Source: The Library of

Congress)


                Definition l l(a). Enumeration is defined: compute. (Source: The Winston

                Dictionary)




The Response                      Case Number: 1: 18-cv-O 1703-MC                        Page 25 of31
         Case 1:18-cv-01703-MC           Document 7       Filed 10/18/18      Page 26 of 31




               Definition l I(b). Construed is defined: to interpret; explain; analyze; and

               attribute a meaning to. (Source: The Winston Dictionary)


               Definition 11 ( c). Deny is defined: to refuse to accept as real or existent. (Source:

               The Winston Dictionary)


               Definition 1 l(d). Disparage is defined: to bring discredit upon; dishonor.

               (Source: The Winston Dictionary)


               Definition 1 l(e). Retained is defined: to persist in holding or keeping in use.

               (Source: The Winston Dictionary)


       Definition 12. Article is defined: to bind by written agreement, to state in the form of

Articles. (Source: The Winston Dictionary)


       Definition 13. 14th Amendment is defined: All persons born or naturalized in the United

States, and subject to the jurisdiction thereof, are citizens of the United States and of the State

wherein they reside. (Source: Library of Congress)


       Definition 14. Subject is defined: under the power or control of another. (Source: The

Winston Dictionary)


       Definition 15. Citizen is defined: owes allegiance to a sovereign. (Source: The Winston

Dictionary)


       Definition 16. Straw Man is defined: a person set up to serve as a cover for a usually

questionable transaction. (Source: The Merriam-Webster Dictionary)




The Response                      Case Number: 1:18-cv-01703-MC                         Page 26 of3 l
         Case 1:18-cv-01703-MC         Document 7        Filed 10/18/18    Page 27 of 31




       Definition 17. Corporation is defined: an artificial being created by law, composed of a

number of persons who subsist as one body with definite provisions as to their rights, continued

existence, etc, within the scope of a charter, as a government of a town, a stock company, or

commercial activity, or the like. (Source: The Winston Dictionary)


       Definition 18. Authority is defined: the power or right to act or command or to demand

obedience. (Source: The Winston Dictionary)


       Definition 19. Common Law is defined: the law of custom or usage not in the written

statues of a country. (Source: The Winston Dictionary)


       Definition 20. Jurisdiction is defined: the district over which any authority extends.

(Source: The Winston Dictionary)


       Definition 21. Court is defined: a hall of justice. (Source: The Winston Dictionary)


       Definition 22. Officer is defined: one of the persons elected to administer the affairs of

an organized body. (Source: The Winston Dictionary)


       Definition 23. Immobile is defined: not moveable; stable; motionless. (Source: The

Winston Dictionary)


       Definition 24. Fraud is defined: any deception used to cheat or deceive a person,

whereby he is induced to part with property or surrender some legal right. (Source: The Winston

Dictionary)


       Definition 25. Usurp is defined: to take possession by force, of the office, functions,

powers or rights of another. (Source: The Winston Dictionary)




The Response                    Case Number: 1:18-cv-01703-MC                         Page 27 of31
         Case 1:18-cv-01703-MC         Document 7       Filed 10/18/18      Page 28 of 31




       Definition 26. Commercial is defined: engaged in, resulting from, or pertaining to trade

or business. (Source: The Winston Dictionary)


       Definition 27. Contract is defined: bargain, agreement, arrangement, compact,

stipulation, promise, covenant, bond. (Source: The Winston Dictionary)


       Definition 28. Acting is defined: the performance of a part on, or as if on, the stage.

(Source: The Winston Dictionary)


       Definition 29. Tandem is defined: one behind the other. (Source: The Winston

Dictionary)


       Definition 30. Collusion is defined: a secret agreement of cooperation to obtain an

unlawful object. (Source: The Winston Dictionary)


       Definition 31. Treason is defined: the crime of betraying or attacking the state or the

government of the state to which the offender belongs. (Source: The Winston Dictionary)


       Definition 32. Sedition is defined: conduct becoming treasonable. (Source: The Winston

Dictionary)


       Definition 33. Fictitious is defined: pretended. (Source: The Winston Dictionary)


       Definition 34. Administrative is defined: pertaining to management of affairs or

government. (Source: The Winston Dictionary)


       Definition 35. Admiralty is defined: the court or law pertaining to maritime (see

Definition 35(a)) questions or offenses. (Source: The Winston Dictionary)




The Response                    Case Number: 1: 18-cv-O 1703-MC                       Page 28 of31
         Case 1:18-cv-01703-MC          Document 7      Filed 10/18/18     Page 29 of 31




               Definition 35(a). Maritime is defined: connected with the sea in respect to

navigation or trade. (Source: The Winston Dictionary)


       Definition 36. Violation is defined: to encroach or trespass on. (Source: The Winston

Dictionary)


       Definition 37. Unalienable is defined: not transferable to another or not capable of being

taken away or denied. (Source: Dictionary.com)


       Definition 38. Containing is defined: to hold. (Source: The Winston Dictionary)


       Definition 39. Maximum is defined: an established principle or truth. (Source: The

Winston Dictionary)


       Definition 40. Procedure is defined: the manner of carrying on a case. (Source: The

Winston Dictionary)


       Definition 41. Litigation is defined: the process of carrying on a lawsuit. (Source: The

Winston Dictionary)


       Definition 42. Superior is defined: higher or above in place or position. (Source: The

Winston Dictionary)


       Definition 43. Jury is defined: a body of persons, residents of the county having

jurisdiction of the cases called before them, usually twelve in number, selected according to law

and sworn to enquire into or decide on the evidence in a case of law before them. (Source: The

Winston Dictionary)




The Response                    Case Number: 1: 18-cv-O 1703-MC                      Page 29 of31
         Case 1:18-cv-01703-MC         Document 7       Filed 10/18/18     Page 30 of 31




       Definition 44. Consent is defined: to comply voluntarily. (Source: The Winston

Dictionary)


       Definition 45. Indisputable is defined: too evident to admit of debate or question.

(Source: The Winston Dictionary)


       Definition 46. Emergency is defined: sudden or unexpected happening, demanding

prompt action. (Source: The Winston Dictionary)


       Definition 47. Acts is defined: a formal writing making clear what has been done,

enacted, etc. (Source: The Winston Dictionary)


       Definition 48. Hence is defined: for this is the reason. (Source: The Winston Dictionary)


        Affiant's Signature Invoking Affiant's Authority for the Common Law for the Bill

               for the Rights for The Writ for the Mandamus for the Response


       Affiant affirms all statements made in this document are the truth to the best of the

affiant's knowledge.




  Henry Shivley, Individual free national for the Re   blic for the united States for the Americas


Witness's Signaturd~                ~                                       Date I b • t 1 · / ¥

   Laura Shivley, Individual free national for the Rep~lic for the united States for the Americas


                                                                                   / o /11/1~



The Response                    Case Number: 1: 18-cv-01703-MC                       Page 30 of3 l
           Case 1:18-cv-01703-MC          Document 7      Filed 10/18/18         Page 31 of 31




Signature for the notary for the compliance for the UNITED STATES DISTRICT COURT

               DISTRICT OF OREGON MEDFORD DIVISION's Rule LR 10-3(b).

         Affiant does not waive the any right declared by the affiant in the body of The Writ for

the Mandamus for the Response, as defined, for the application for the notary.

         Affiant affirms all statements made for The Writ for the Mandamus for the Response, as

defined, are the truth to the best of the affiant's knowledge.




Affiant's Signature   ,8---;;:2 .5~                                              Date /0-17            - f?
   Henry Shivley, Individual free national for the Republic for the united States for the Americas



                         OREGONNOTARYACKNOWLEDGMENT



State of Oregon, County of     l{/4ma/}-,

This record was admowledged before me on         Aif?J'/!by ~lf .5/;rc,d.ey

SignatureofNotary     kLf i}, ~Mycommissioncxpires: Jv.,1 /(, dO:J.O                                          1


                                                                                 AL
                                                                     CAROLINE D PENDELL
                                                                   NOTARY PUBLIC-OREGON
                                                                    COMMISSION NO. 951483
                                                                 MY COMMISSION EXPIRES JUNE 16, 2020
Document Description
                                                         -




dated      ;! rj/fs:
        /c:J           consisting of ,   ~/   pages.



The Response                      Case Number: 1: 18-cv-01703-MC                                Page 31 of31
